POULIOT, J.
This case is before the Court on the defendant’s motion for a new trial after a jury had rendered a verdict for the plaintiff in the sum of $276.06.
The plaintiff’s claim is that he sold merchandise to the defendant at a price below the market price on an agreement between the parties that the defendant would take the goods, have them finished at a mill where he had business connections, and sell them at a profit which would net the plaintiff a substantial sum, guaranteeing to the plaintiff a minimum return of $200 whether or not the goods were sold at a profit.
The defendant claims the transaction was the ordinary one of purchase and sale and that there was no agreement as alleged by the plaintiff.
The jury had a disputed question of fact to decide, that is: Did the defendant guarantee to the plaintiff a minimum profit of $200? It could have found either way. There is ample evidence upon which the verdict can be based. The verdict as rendered appears to do substantial justice between the parties.
The amount of damages awarded is not involved in defendant’s motion so the Court does not pass upon that phase of the case.
Defendant’s motion for a new trial denied.